|

UNITED STATES DISPRRerKStRIC-91017-WGY Document 5 Filed 02/08/21 Page 1 of 3

 

 

  

 

OFFICE OF THE CLERK ‘BOSTON MA O21 POST
JOHN JOSEPH MOAKLEY COURTHOUSE 25 2AN Pope pm sp 01/25/2021 LANN &4
| COURTHOUSE WAY, SUITE 2300 —_ Preeesipaa PUUU.O |
BOSTON, MA 02210
OFFICIAL BUSINESS Sees = Osi Mi1276665
PENALTY FOR PRIVATE USE $300
, 8 -—
y Of ei
— rr 2 o
i os Of Dimitry Joffe
ae = e3 Law Office of Dimitry Joffe
sa ODP OE 230 Park Avenue
i..O5 cr)
bu a = ox 10th Floc 938 ZRTE L868 Df 1 REG2/ES/EL
I i
oO = Pe New Yor! cng: Pees
BELEGrioc a

   
Case 1:21-mc-91017-WGY Document5 Filed 02/08/21 Page 2 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MISC. BUSINESS DOCKET
NO. 21-mc-91017-WGY

IN RE: DIMITRY JOFFE

mere eS

 

YOUNG, D.J. January 22, 2021

ORDER TO SHOW CAUSE

WHEREAS, pursuant to District of Massachusetts Local Rule
83.6.5(c) (2) attorney DIMITRY JOFFE has on January 12, 2021 been
referred to this Session of the Court for potential attorney
discipline; and

WHEREAS, the notice of such referral is hereby ordered
served on the said DIMITRY JOFFE, along with a copy of Local
Rule 83.6.5 in accordance with that rule;

NOW THEREFORE, pursuant to Local Rule 83.6.5(i) (4), the
said DIMITRY JOFFE shall, within twenty-eight (28) days after
service of this Order show cause in writing, if any he has, why
discipline by this Court would be unwarranted, the reasons
therefore, and whether a hearing is requested. A hearing will be
held if requested, Sesaride the matter will be determined upon
the record without a hearing.

Ah {:
| hereby certify on Wah Planet the
loregolrig document is true and corract copy of the

1 electronic docket in the captioned case _ , -
1 electronically filed original filed on eo [>|
CQ original filed in my office on

Robert M. Farrell
Clerk, U.S. District Court

_-District of Massachusetts 7
[1] \ ft 5 =<T Lb
By: Nad KS Wte at Wn efron, Dliot mK
1

Deputy Clerk !

 
Case 1:21-mc-91017-WGY Document5 Filed 02/08/21 Page 3 of 3

DATED: JANUARY 22, 2021
BY: /S/ William G. Young

WILLIAM G. YOUNG
U.S. DISTRICT JUDGE

[2]
